DETAILED ACTION
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Py et al. which discloses an auto-injector device and method of use for delivering a liquid medicament. The injector comprises a seal on the distal end and a mechanism which reduces pressure within a closed volume inside of the injector so as to maintain the device in tight contact with a patient’s skin during an injection procedure. The device of Py works by increasing the length of a channel within the device as an inner and outer shell are placed against the injection site (via proximal movement of the inner and outer shells). In the device of Py the inner and outer shells are not biased in the proximal direction as is currently claimed. Because the shells also serve the function of covering the needle before and after use it would not be obvious to one of ordinary skill in the art to bias them in the proximal direction. For at least this reason the claims are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783